Per, Curiam,
This as it seems to us was not a case for a preliminary injunction. It did not tend to preserve the status of the parties pending the litigation, but to destroy it. In its character and effect it was final, for it gave to the plaintiff the right for which it contended in advance of the regular determination of that right. But the decree was made and the crossing has been *287completed under its authority. The authority to make the crossing is yet to be determined on final hearing. Upon that subject we express no opinion. It will be time enough to consider it when regularly presented. Meantime there is no reason apparent why we should disturb the operation of the plaintiff’s road by reversing the order appealed from until the subject can be fully and intelligently disposed of by a final decree. It is for this reason that we affirm the action of the court below. This must not be taken as an expression of opinion upon the question of the plaintiff’s right to cross at grade, but as due to disinclination to disturb the present status until that question may be settled by a final decree.
Pee Cueiam,
March 23, 1896:
And now March 23,1896, the decree made in this case on the 9th day of March, 1896, having been made under the erroneous impression that the crossing in question had been actually completed is now modified by adding thereto the following:
“Proceedings under the decree of the court below are restrained until final hearing, and the status as it was at the date of the decree hereby modified is to remain undisturbed.”